Exhibit 10.1




KILROY REALTY
2006 INCENTIVE AWARD PLAN
(Amended and Restated as of February 12, 2020)
ARTICLE 1.

PURPOSE


The purpose of the Kilroy Realty 2006 Incentive Award Plan (the “Plan”) is to
promote the success and enhance the value of Kilroy Realty Corporation (the
“Company”), Kilroy Realty, L.P. (the “Partnership”), and Kilroy Realty TRS, Inc.
(the “TRS”) by linking the personal interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders. The Plan is further intended to
provide flexibility to the Company, the TRS, the Partnership and their
subsidiaries in their ability to motivate, attract, and retain the services of
members of the Board, Employees, and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s, the TRS’s and the
Partnership’s operation is largely dependent.


ARTICLE 2.

DEFINITIONS AND CONSTRUCTION


Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless otherwise defined herein and unless the context clearly
indicates otherwise. The singular pronoun shall include the plural where the
context so indicates.
2.1    “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Performance Stock Unit award, a
Dividend Equivalents award, a Stock Payment award, a Deferred Stock award, a
Restricted Stock Unit award, a Profits Interest Unit award, an Other Incentive
Award, or a Performance Bonus Award granted to a Participant pursuant to the
Plan (subject, in each case, to the no repricing provisions of Section 14.1).
2.2    “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium.
2.3    “Board” means the Board of Directors of the Company.
2.4    “Change in Control” means and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company and immediately after such acquisition possesses
more than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.4(a)
hereof



--------------------------------------------------------------------------------







or Section 2.4(c) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction; and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.4(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(d)    The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.
2.5    “Code” means the Internal Revenue Code of 1986, as amended.
2.6    “Committee” means the committee of the Board described in Article 12
hereof.
2.7    “Company” has the meaning set forth in Article 1 hereof.
2.8    “Company Consultant” means any consultant or adviser if:
(a)    The consultant or adviser renders bona fide services to the Company or
Company Subsidiary;
(b)    The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and
(c)    The consultant or adviser is a natural person who has contracted directly
with the Company or Company Subsidiary to render such services.
2.9    “Company Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or of any Company
Subsidiary.
2.10    “Company Subsidiary” means (i) a corporation, association or other
business entity of which 50% or more of the total combined voting power of all
classes of capital stock is owned, directly or indirectly, by the Company or by
one or more Company Subsidiaries or by the Company and one or more Company
Subsidiaries, (ii) any partnership or limited liability company of which 50% or
more of the capital and profits interests is owned, directly or indirectly,


2


 

--------------------------------------------------------------------------------




by the Company or by one or more Company Subsidiaries or by the Company and one
or more Company Subsidiaries, and (iii) any other entity not described in
clauses (i) or (ii) above of which 50% or more of the ownership and the power,
pursuant to a written contract or agreement, to direct the policies and
management or the financial and the other affairs thereof, are owned or
controlled by the Company or by one or more other Company Subsidiaries or by the
Company and one or more Company Subsidiaries; provided, however, that “Company
Subsidiary” shall not include the TRS, any TRS Subsidiary, the Partnership or
any Partnership Subsidiary.
2.11    “Consultant” means any Company Consultant, TRS Consultant or Partnership
Consultant.
2.12     “Deferred Stock” means a right to receive a specified number of shares
of Stock during specified time periods pursuant to Section 8.5 hereof.
2.13    “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s or the Partnership’s long-term
disability insurance program, as it may be amended from time to time.
2.14    “Dividend Equivalents” means a right granted to a Participant pursuant
to Section 8.3 hereof to receive the equivalent value (in cash or Stock) of
dividends paid on Stock.
2.15    “Effective Date” shall have the meaning set forth in Section 13.1
hereof.
2.16    “Eligible Individual” means any person who is an Employee, a Consultant,
a member of the Board or a TRS Director, as determined by the Committee.
2.17    “Employee” means any Company Employee, TRS Employee or Partnership
Employee.
2.18    “Equity Restructuring” shall mean a non-reciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the shares of Stock (or other securities of the Company)
or the share price of Stock (or other securities of the Company) and causes a
change in the per share value of the Stock (or other securities of the Company)
underlying outstanding Awards.
2.19    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.20    “Fair Market Value” means, as of any given date, (a) if the Stock is
traded on an exchange, the closing price of a share of Stock as reported in the
Wall Street Journal (or such other source as the Company may deem reliable for
such purposes) for such date, or if no sale occurred on such date, the first
trading date immediately prior to such date during which a sale occurred; or (b)
if the Stock is not traded on an exchange but is quoted on a quotation system,
the mean between the closing representative bid and asked prices for the Stock
on such date, or if no sale occurred on such date, the first date immediately
prior to such date on which sales prices or bid and asked prices, as applicable,
are reported by such quotation system; or (c) if the Stock is not publicly
traded, or with respect to any non-Stock based Award or the settlement of an
Award, the fair market value established by the Committee acting in good faith.
2.21    “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
2.22    “Independent Director” means a member of the Board who is not a Company
Employee.
2.23    “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.
2.24    “Non-Qualified Stock Option” means an Option that is not intended to be
an Incentive Stock Option.


3


 

--------------------------------------------------------------------------------




2.25    “Option” means a right granted to a Participant pursuant to Article 5
hereof to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.
2.26    “Other Incentive Award” means an Award granted pursuant to Section 8.8
of the Plan.
2.27    “Participant” means any Eligible Individual who, as a member of the
Board, Consultant, Employee, or TRS Director, has been granted an Award pursuant
to the Plan.
2.28    “Partnership” has the meaning set forth in Article 1.
2.29    “Partnership Agreement” means the Fifth Amended and Restated Agreement
of Limited Partnership of Kilroy Realty, L.P., as the same may be amended,
modified or restated from time to time.
2.30    “Partnership Consultant” means any consultant or advisor if:
(a)    The consultant or adviser renders bona fide services to the Partnership
or Partnership Subsidiary;
(b)    The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Partnership’s
securities; and
(c)    The consultant or adviser is a natural person who has contracted directly
with the Partnership or Partnership Subsidiary to render such services.
2.31    “Partnership Employee” means any employee (as defined in accordance with
Section 3401(c) of the Code) of the Partnership or any entity which is then a
Partnership Subsidiary.
2.32    “Partnership Participant Purchased Shares” has the meaning set forth in
Section 5.4 hereof.
2.33    “Partnership Purchase Price” has the meaning set forth in Section 5.4
hereof.
2.34    “Partnership Purchased Shares” has the meaning set forth in Section 5.4
hereof.
2.35    “Partnership Subsidiary” means (i) a corporation, association or other
business entity of which 50% or more of the total combined voting power of all
classes of capital stock is owned, directly or indirectly, by the Partnership or
by one or more Partnership Subsidiaries or by the Partnership and one or more
Partnership Subsidiaries, (ii) any partnership or limited liability company of
which 50% or more of the capital and profits interests is owned, directly or
indirectly, by the Partnership or by one or more Partnership Subsidiaries or by
the Partnership and one or more Partnership Subsidiaries, and (iii) any other
entity not described in clauses (i) or (ii) above of which 50% or more of the
ownership and the power, pursuant to a written contract or agreement, to direct
the policies and management or the financial and the other affairs thereof, are
owned or controlled by the Partnership or by one or more other Partnership
Subsidiaries or by the Partnership and one or more Partnership Subsidiaries;
provided, however, that “Partnership Subsidiary” shall not include the TRS or
any TRS Subsidiary.
2.36     “Performance Bonus Award” has the meaning set forth in Section 8.9
hereof.
2.37    “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals may include (but are not limited to) the
following: net earnings (either before or after interest, taxes, depreciation
and amortization), economic value-added, sales or revenue, net income (either
before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), funds from operations,
funds available for distribution, cash flow return on capital, return on net
assets,


4


 

--------------------------------------------------------------------------------




return on stockholders’ equity, return on assets, return on capital, stockholder
returns, return on sales, gross or net profit margin, productivity, expense,
margins, operating efficiency, tenant satisfaction, working capital, earnings
per share, price per share of Stock, market share, debt, and ratio of debt to
equity, any of which may be measured either in absolute terms (including on a
per share basis), by comparison to comparable performance in an earlier period
or periods, or as compared to results of a peer group, industry index, or other
company or companies. The Committee may use other performance criteria as a
basis for exercising negative discretion or in connection with an Award.


2.38    “Performance Goals” means, for a particular performance period
established by the Committee with respect to an Award, the goals established in
writing by the Committee for the performance period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
performance of the Company, the TRS, the Partnership, any Subsidiary, or the
performance of a division, business unit, or an individual, or other basis
established by the Committee. The Committee, in its discretion, may, provide for
the calculation of Performance Goals for such Performance Period to be adjusted
for such items as the Committee may specify.


2.39     “Performance Share” means a right granted to a Participant pursuant to
Section 8.1 hereof, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.


2.40    “Performance Stock Unit” means a right granted to a Participant pursuant
to Section 8.2 hereof, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.


2.41    “Plan” has the meaning set forth in Article 1.


2.42    “Profits Interest Unit” means to the extent authorized by the
Partnership Agreement, a unit of the Partnership that is intended to constitute
a “profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.


2.43     “REIT” means a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.


2.44    “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 hereof that is subject to certain restrictions and may be subject to
risk of forfeiture.


2.45    “Restricted Stock Unit” means an Award granted pursuant to Section 8.6
hereof.


2.46    “Securities Act” shall mean the Securities Act of 1933, as amended.


2.47    “Stock” means the common stock of the Company, par value $.01 per share,
and such other securities of the Company that may be substituted for Stock
pursuant to Article 11 hereof.


2.48    “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 hereof to receive a payment equal to the excess of the Fair Market
Value of a specified number of shares of Stock on the date the SAR is exercised
over the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.


2.49    “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.4 hereof.


2.50    “Subsidiary” means any Company Subsidiary, TRS Subsidiary or Partnership
Subsidiary.


2.51    “TRS” has the meaning set forth in Article 1 hereof.




5


 

--------------------------------------------------------------------------------




2.52    “TRS Consultant” means any consultant or advisor if:


(a)    The consultant or adviser renders bona fide services to the TRS or TRS
Subsidiary;


(b)    The services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and


(c)    The consultant or adviser is a natural person who has contracted directly
with the TRS or TRS Subsidiary to render such services.


2.53    “TRS Director” means a member of the Board of Directors of the TRS.


2.54    “TRS Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the TRS or of any corporation,
partnership or limited liability company which is then a TRS Subsidiary.


2.55    “TRS Participant Purchased Shares” has the meaning set forth in Section
5.5 hereof.


2.56    “TRS Purchase Price” has the meaning set forth in Section 5.5 hereof.


2.57    “TRS Purchased Shares” has the meaning set forth in Section 5.5 hereof.


2.58    “TRS Subsidiary” means (i) a corporation, association or other business
entity of which 50% or more of the total combined voting power of all classes of
capital stock is owned, directly or indirectly, by the TRS or by one or more TRS
Subsidiaries or by the TRS and one or more TRS Subsidiaries, (ii) any
partnership or limited liability company of which 50% or more of the capital and
profits interests is owned, directly or indirectly, by the TRS or by one or more
TRS Subsidiaries or by the TRS and one or more TRS Subsidiaries, and (iii) any
other entity not described in clauses (i) or (ii) above of which 50% or more of
the ownership and the power, pursuant to a written contract or agreement, to
direct the policies and management or the financial and the other affairs
thereof, are owned or controlled by the TRS or by one or more other TRS
Subsidiaries or by the TRS and one or more TRS Subsidiaries.


ARTICLE 3.

SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to adjustment as provided in Section 3.1(b) and Section 11
hereof, a total of 10,720,000 shares of Stock shall be authorized for grants of
Awards under the Plan, subject to the limitations contained in this Section
3.1(a) (the “Share Limit”). Shares of Stock subject to Awards granted on or
after May 22, 2014 shall be counted against the Share Limit on a one-for-one
basis.
(b)    To the extent that an Award terminates, is cancelled, is forfeited,
expires, fails to vest, lapses or for any other reason are not paid or delivered
under the Plan, any shares of Stock subject to the Award shall again be
available for the grant of subsequent Awards pursuant to the Plan. Except as
provided below with respect to Options and Stock Appreciation Rights, any shares
of Stock that are exchanged by a Participant or withheld by the Company as full
or partial payment in connection with any Award under the Plan, as well as any
shares of Stock tendered or withheld to satisfy the grant or exercise price or
tax withholding obligation with respect to any Award, shall not be counted as
issued and transferred to the Participant under the Plan and shall again become
available for the grant of an Award pursuant to the Plan. To the extent that an
Award granted under the Plan is settled in cash or a form other than shares of
Stock, the shares that would have been delivered had there been no such cash or
other settlement shall not be counted against the shares available for issuance
under the Plan. To the extent permitted by applicable law or any exchange rule,
shares of Stock issued in assumption of, or in substitution for, any outstanding
awards of any entity acquired in any form of combination


6


 

--------------------------------------------------------------------------------




by the Company or any Subsidiary shall not be counted against shares of Stock
available for grant pursuant to the Plan. Each Profits Interest Unit issued
pursuant to an Award shall count as one (1) share of Stock against the Share
Limit (in accordance with Section 3.1(a)) and for purposes of applying the
individual Award limitation set forth in Section 3.3. To the extent that shares
of Stock are delivered pursuant to the exercise of a Stock Appreciation Right or
Option granted under the Plan, the number of underlying shares as to which the
exercise related shall be counted against the applicable Share Limit under
Section 3.1(a), as opposed to only counting the shares issued. (For purposes of
clarity, if a Stock Appreciation Right relates to 100,000 shares and is
exercised at a time when the payment due to the Participant is 15,000 shares,
100,000 shares shall be charged against the applicable share limits under
Sections 3.1 and 3.3 of the Plan with respect to such exercise.) The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance or transfer under the
Plan. In the event that shares of Stock are delivered in respect of Dividend
Equivalents granted under the Plan, the number of shares delivered with respect
to the Award shall be counted against the share limits of the Plan (including,
for purposes of clarity, the limits of Sections 3.1 and 3.3 of the Plan). (For
purposes of clarity, if 1,000 Dividend Equivalents are granted and outstanding
when the Company pays a dividend, and 100 shares are delivered in payment of
those rights with respect to that dividend, 100 shares shall be counted against
the share limits of the Plan). Notwithstanding the provisions of this Section
3.1(b), no shares of Stock may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code. The Company may not increase the
Share Limit by repurchasing shares of Stock on the market (by using cash
received through the exercise of Options granted under the Plan or otherwise).
(c)    Any shares subject to an Award that, on or after May 22, 2014, again
become available for grant pursuant to Section 3.1(b) hereof shall be added back
to the Share Limit on a one-for-one basis.
3.2    Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
3.3    Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11 hereof, the
following limits also apply with respect to Awards granted under the Plan:
(a)    The maximum number of shares of Stock that may be delivered pursuant to
Options qualified as Incentive Stock Options granted under the Plan is 8,320,000
shares.
(b)    The maximum number of shares of Stock subject to those Options and Stock
Appreciation Rights that are granted during any calendar year to any one
Participant under the Plan is 1,500,000 shares.
(c)    The maximum number of shares of Stock with respect to one or more Awards
that may be granted to any one Participant during any calendar year (whether
such Awards are payable in Stock or denominated in Stock and payable in cash)
shall be 1,500,000 shares. With respect to one or more Awards to any one
Participant which are not denominated in Stock, the maximum amount that may be
paid in cash during any calendar year shall be $30,000,000.
(d)    Awards that are granted under the Plan during any one calendar year to
any person who, on the grant date of the Award, is an Independent Director are
subject to the limits of this Section 3.3(d). The maximum number of shares of
Stock subject to those Awards that are granted under the Plan during any one
calendar year to an individual who, on the grant date of the Award, is an
Independent Director is the number of shares that produce a grant date fair
value for the Award that, when combined with the grant date fair value of any
other Awards granted under the Plan during that same calendar year to that
individual in his or her capacity as an Independent Director, is $300,000;
provided that this limit is $500,000 as to (1) an Independent Director who is
serving as the independent Chair of the Board or as the Company’s lead
independent director at the time the applicable grant is made or (2) any new
Independent Director for the calendar year in which the Independent Director is
first elected or appointed to the Board. For purposes of this Section 3.3(d),
“grant date fair value” means the value of the Award as of the date of grant of
the Award


7


 

--------------------------------------------------------------------------------




and as determined using the equity award valuation principles applied in the
Company’s financial reporting. The limits of this Section 3.3(d) do not apply
to, and shall be determined without taking into account, any Award granted to an
individual who, on the grant date of the Award, is a Company Employee. The
limits of this Section 3.3(d) apply on an individual basis and not on an
aggregate basis to all Independent Directors as a group.
ARTICLE 4.

ELIGIBILITY AND PARTICIPATION
4.1    Eligibility. Each Eligible Individual shall be eligible to be granted one
or more Awards pursuant to the Plan.
4.2    Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
the Plan.
4.3    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company, the Partnership, the TRS, or any Subsidiary operates or has Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which Subsidiaries shall be covered by the Plan;
(ii) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (iii) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws and customs and meet the objectives of the Plan; (iv)
establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 hereof; and (v) take any
action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals or local customs.
ARTICLE 5.

STOCK OPTIONS
5.1    General. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(a)    Exercise Price. The exercise price per share of Stock subject to an
Option shall be determined by the Committee and set forth in the Award
Agreement; provided, that, subject to Section 5.2(b) hereof, the per share
exercise price for any Option shall not be less than 100% of the Fair Market
Value of a share of Stock on the date of grant.
(b)    Time and Conditions of Exercise. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part; provided that
the term of any Option granted under the Plan shall not exceed ten years. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.
(c)    Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation: (i) cash, (ii) shares of Stock having a fair market value on the
date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof, including shares that would be issuable or
transferable upon exercise of the Option, or (iii) other property acceptable to
the Committee (including through the delivery of a notice that the Participant
has placed a market sell order with a broker with respect to shares of Stock
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made


8


 

--------------------------------------------------------------------------------




to the Company at such time as may be required by the Company not later than
settlement of such sale), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of Section
13(k) of the Exchange Act shall be permitted to pay the exercise price of an
Option, or continue any extension of credit with respect to the exercise price
of an Option with a loan from the Company, the Partnership, the TRS or any
Subsidiary or a loan arranged by the Company, the Partnership, the TRS or any
Subsidiary in violation of Section 13(k) of the Exchange Act.
(d)    Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.
5.2    Incentive Stock Options. Incentive Stock Options shall be granted only to
Company Employees or to Employees of a corporation which constitutes a
“subsidiary corporation” of the Company within the meaning of Section 424(f) of
the Code, and the terms of any Incentive Stock Options granted pursuant to the
Plan, in addition to the requirements of Section 5.1 hereof, must comply with
the provisions of this Section 5.2.
(a)    Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by Section
422(d) of the Code, or any successor provision. To the extent that Incentive
Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
(b)    Ten Percent Owners. An Incentive Stock Option may not be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “parent corporation” or “subsidiary corporation” of the Company
within the meaning of Section 424(e) and 424(f), respectively, of the Code,
unless such Option is granted at a price that is not less than 110% of Fair
Market Value on the date of grant and the Option is exercisable for no more than
five years from the date of grant.
(c)    Notice of Disposition. The Participant shall give the Company prompt
notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.
(d)    Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
(e)    Failure to Meet Requirements. Any Option (or portion thereof) purported
to be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.
5.3    Transfer of Shares to a Company Employee, Consultant or Independent
Director. As soon as practicable after receipt by the Company of payment for the
shares with respect to which an Option (which in the case of a Company Employee,
Company Consultant or Independent Director was issued to and is held by such
Participant in such capacity), or portion thereof, is exercised by a Participant
who is a Company Employee, Company Consultant or Independent Director, then,
with respect to each such exercise, the Company shall transfer to the
Participant the number of shares equal to:
(a)    The amount of the payment made by the Participant to the Company pursuant
to Section 5.1(c), divided by


9


 

--------------------------------------------------------------------------------




(b)    The price per share of the shares subject to the Option as determined
pursuant to Section 5.1(a) or 5.2(c), as applicable.
5.4    Transfer of Shares to a Partnership Employee or Consultant. As soon as
practicable after receipt by the Company, pursuant to Section 5.1(c), of payment
for the shares with respect to which an Option (which was issued to and is held
by a Partnership Employee or Partnership Consultant in such capacity), or
portion thereof, is exercised by a Participant who is a Partnership Employee or
Partnership Consultant, then, with respect to each such exercise:
(a)    The Company shall transfer to the Participant the number of shares equal
to (A) the amount of the payment made by the Participant to the Company pursuant
to Section 5.1(c) divided by (B) the Fair Market Value of a share of Stock at
the time of exercise (the “Partnership Participant Purchased Shares”);
(b)    The Company shall sell to the Partnership the number of shares (the
“Partnership Purchased Shares”) equal to the excess of (i) the amount obtained
by dividing (A) the amount of the payment made by the Participant to the Company
pursuant to Section 5.1(c) by (B) the price per share of the shares subject to
the Option as determined pursuant to Section 5.1(a), over (ii) the Partnership
Participant Purchased Shares. The price to be paid by the Partnership to the
Company for the Partnership Purchased Shares (the “Partnership Purchase Price”)
shall be an amount equal to the product of (x) the number of Partnership
Purchased Shares multiplied by (y) the Fair Market Value of a share of Stock at
the time of the exercise; and
(c)    As soon as practicable after receipt of the Partnership Purchased Shares
by the Partnership, the Partnership shall transfer such shares to the
Participant at no additional cost, as additional compensation.
5.5    Transfer of Shares to a TRS Employee, Consultant or Director. As soon as
practicable after receipt by the Company, pursuant to Section 5.1(c), of payment
for the shares with respect to which an Option (which was issued to and is held
by a TRS Employee, TRS Director or TRS Consultant in such capacity), or portion
thereof, is exercised by a Participant who is a TRS Employee, TRS Director or
TRS Consultant, then, with respect to each such exercise:
(a)    The Company shall transfer to the Participant the number of shares equal
to (A) the amount of the payment made by the Participant to the Company pursuant
to Section 5.1(c) divided by (B) the Fair Market Value of a share of Stock at
the time of exercise (the “TRS Participant Purchased Shares”);
(b)    The Company shall sell to the TRS the number of shares (the “TRS
Purchased Shares”) equal to the excess of (i) the amount obtained by dividing
(A) the amount of the payment made by the Participant to the Company pursuant to
Section 5.1(c) by (B) the price per share of the shares subject to the Option as
determined pursuant to Section 5.1(a), over (ii) the TRS Participant Purchased
Shares. The price to be paid by the TRS to the Company for the TRS Purchased
Shares (the “TRS Purchase Price”) shall be an amount equal to the product of (x)
the number of TRS Purchased Shares multiplied by (y) the Fair Market Value of a
share of Stock at the time of the exercise; and
As soon as practicable after receipt of the TRS Purchased Shares by the TRS, the
TRS shall transfer such shares to the Participant at no additional cost, as
additional compensation.
5.6    Transfer of Payment to the Partnership. As soon as practicable after
receipt by the Company of the amounts described in Sections 5.1(c), 5.4(b), and
5.5(b), the Company shall contribute to the Partnership an amount of cash equal
to such payments and the Partnership shall issue an additional interest in the
Partnership on the terms set forth in the Partnership Agreement.
5.7    Allocation of Payment upon Option Exercise. Notwithstanding the
foregoing, to the extent that a Participant provides services to more than one
of the Company, the Partnership, the TRS or any Subsidiary, the Company may, in
its discretion, allocate the payment or issuance of shares with respect to any
Options exercised by such Participant (and the services performed by the
Participant ) among such entities for purposes of the provisions of Sections
5.3, 5.4,


10


 

--------------------------------------------------------------------------------




5.5 and 5.6 in order to ensure that the relationship between the Company and the
TRS, the Partnership or such Subsidiary remains at arms-length.
ARTICLE 6.

RESTRICTED STOCK AWARDS
6.1    Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to any Participant selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. All
Awards of Restricted Stock shall be evidenced by an Award Agreement.
6.2    Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
6.3    Forfeiture. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment or
service during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited; provided, however, that,
the Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part in the event of terminations resulting from specified causes,
and (b) provide in other cases for the lapse in whole or in part of restrictions
or forfeiture conditions relating to Restricted Stock.
6.4    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company, the TRS or the Partnership, as applicable, may, at its discretion,
retain physical possession of the certificate until such time as all applicable
restrictions lapse.
ARTICLE 7.

STOCK APPRECIATION RIGHTS
7.1    Grant of Stock Appreciation Rights.
(a)    A Stock Appreciation Right may be granted to any Participant selected by
the Committee. A Stock Appreciation Right shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose and
shall be evidenced by an Award Agreement, provided, that the term of any Stock
Appreciation Right granted under the Plan shall not exceed ten years.
(b)    A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted and (ii) the number of shares of Stock with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.
7.2    Payment and Limitations on Exercise.
(a)    Subject to Section 7.2(b) below, payment of the amounts determined under
Sections 7.1(b) above shall be in cash, in Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Committee in the Award Agreement.


11


 

--------------------------------------------------------------------------------




(b)    To the extent any payment under Section 7.1(b) hereof is effected in
Stock, it shall be made subject to satisfaction of all provisions of Article 5
above pertaining to Options.
ARTICLE 8.

OTHER TYPES OF AWARDS
8.1    Performance Share Awards. Any Participant selected by the Committee may
be granted one or more Performance Share awards which shall be denominated in a
number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
8.2    Performance Stock Units. Any Participant selected by the Committee may be
granted one or more Performance Stock Unit awards which shall be denominated in
unit equivalent of shares of Stock and/or units of value including dollar value
of shares of Stock and which may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the particular Participant.
8.3    Dividend Equivalents. Any Participant selected by the Committee may be
granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award (other than an Option or SAR), to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee. Dividend Equivalents
may be granted as a separate Award or in connection with another Award under the
Plan; provided, however, that Dividend Equivalents may not be granted in
connection with an Option or SAR granted under the Plan. In addition, effective
with Awards granted after April 4, 2017, any dividends and/or Dividend
Equivalents as to the unvested portion of a Restricted Stock Award that is
subject to vesting requirements or the unvested portion of a Restricted Stock
Unit award that is subject to vesting requirements will be subject to
termination and forfeiture to the same extent as the corresponding portion of
the Award to which they relate.
8.4    Stock Payments. Any Participant selected by the Committee may receive
Stock Payments in the manner determined from time to time by the Committee;
provided, that unless otherwise determined by the Committee such Stock Payments
shall be made in lieu of base salary, bonus, or other cash compensation
otherwise payable to such Participant. The number of shares shall be determined
by the Committee and may be based upon the Performance Criteria or other
specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.
8.5    Deferred Stock. Any Participant selected by the Committee may be granted
an award of Deferred Stock in the manner determined from time to time by the
Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.
8.6    Restricted Stock Units. The Committee is authorized to make Awards of
Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
At the time of grant, the Committee shall specify the date or dates on which the
Restricted Stock Units


12


 

--------------------------------------------------------------------------------




shall become fully vested and nonforfeitable, and may specify such conditions to
vesting as it deems appropriate. At the time of grant, the Committee shall
specify the maturity date applicable to each grant of Restricted Stock Units
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the grantee. On the maturity date, the Company,
the TRS or the Partnership, as applicable, shall, subject to Section 10.5(b)
hereof, transfer to the Participant one unrestricted, fully transferable share
of Stock for each Restricted Stock Unit scheduled to be paid out on such date
and not previously forfeited.
8.7    Profits Interest Units. Any Participant selected by the Committee may be
granted an award of Profits Interest Units in such amount and subject to such
terms and conditions as may be determined by the Committee; provided, however,
that Profits Interest Units may only be issued to a Participant for the
performance of services to or for the benefit of the Partnership (a) in the
Participant’s capacity as a partner of the Partnership, (b) in anticipation of
the Participant becoming a partner of the Partnership, or (c) as otherwise
determined by the Committee, provided that the Profits Interest Units would
constitute “profits interests” within the meaning of the Code, Treasury
Regulations promulgated thereunder and any published guidance by the Internal
Revenue Service with respect thereto. At the time of grant, the Committee shall
specify the date or dates on which the Profits Interest Units shall vest and
become nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. Profits Interest Units shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose. These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. The Committee
shall specify the purchase price, if any, to be paid by the grantee to the
Partnership for the Profits Interest Units.
8.8    Other Incentive Awards. Any Participant selected by the Committee may be
granted one or more Awards that provide Participants with shares of Stock or the
right to purchase shares of Stock or that have a value derived from the value
of, or an exercise or conversion privilege at a price related to, or that are
otherwise payable in or based on, shares of Stock or stockholder value or
stockholder return, in each case on a specified date or dates or over any period
or periods determined by the Committee. Other Incentive Awards may be linked to
any one or more of the Performance Criteria or other specific performance
criteria determined appropriate by the Committee. Amounts payable under Other
Incentive Awards may be in cash, Stock, units of the Partnership, or a
combination of any of the foregoing, as determined by the Committee.
8.9    Performance Bonus Awards. Any Participant selected by the Committee may
be granted a cash bonus (a “Performance Bonus Award”) payable upon the
attainment of Performance Goals that are established by the Committee and relate
to one or more of the Performance Criteria or other specific performance
criteria determined to be appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. For clarity, the Plan does not limit the authority of the Company,
the Partnership, or the TRS to grant or award any other compensation or benefit
under any other plan or authority, and cash bonuses and bonus opportunities need
not be structured as awards under or subject to the Plan.
8.10    Term. Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, Restricted Stock Units or an Other Incentive Award
shall be set by the Committee in its discretion.
8.11    Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Award of Performance Shares, Performance Stock
Units, Deferred Stock, Stock Payments, Restricted Stock Units or an Other
Incentive Award; provided, however, that such price shall not be less than the
par value of a share of Stock on the date of grant, unless otherwise permitted
by applicable state law. The Committee shall determine the form of payment of
any such exercise or purchase price, which may be in the form of any
consideration permitted by applicable state law.
8.12    Exercise upon Termination of Employment or Service. An Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Deferred
Stock, Stock Payments, Restricted Stock Units, Profits Interest Units, and an
Other Incentive Award shall only vest or be exercisable or payable while the
Participant is an Employee, Consultant, a member of the Board, or a TRS
Director, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Dividend


13


 

--------------------------------------------------------------------------------




Equivalents, Stock Payments, Deferred Stock, Restricted Stock Units, Profits
Interest Units or an Other Incentive Award may vest or be exercised or paid on
or subsequent to a termination of employment or service, as applicable, or on or
following a Change in Control of the Company, or because of the Participant’s
retirement, death or Disability, or otherwise.
8.13    Form of Payment. Payments with respect to any Awards granted under this
Article 8, other than Profits Interest Units, shall be made in cash, in Stock or
a combination of both, as determined by the Committee.
8.14    Award Agreement. All Awards under this Article 8 shall be subject to
such additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.
ARTICLE 9.

[RESERVED]1 
ARTICLE 10.

PROVISIONS APPLICABLE TO AWARDS
10.1    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the discretion of the Committee, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
10.2    Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
10.3    Limits on Transfer. No right or interest of a Participant in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company, the TRS, the Partnership or a Subsidiary, or shall be subject
to any lien, obligation, or liability of such Participant to any other party
other than the Company, the TRS, the Partnership or a Subsidiary. Except as
otherwise provided by the Committee, no Award shall be assigned, transferred, or
otherwise disposed of by a Participant other than by will or the laws of descent
and distribution. The Committee by express provision in the Award or an
amendment thereto may permit an Award to be transferred to, exercised by and
paid to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish; provided,
however, that no such transfer of an Incentive Stock Option shall be permitted
to the extent that such transfer would cause the Incentive Stock Option to fail
to qualify as an “incentive stock option” under Section 422 of the Code. Any
permitted transfer shall be subject to the condition that the Committee receive
evidence satisfactory to it that the transfer is being made for estate and/or
tax planning purposes (or to a “blind trust” in connection with the
Participant’s termination of employment or service with the Company, the TRS,
the Partnership or a Subsidiary to assume a position with a governmental,
charitable, educational or similar non-profit institution) and on a basis
consistent with the Company’s lawful issue of securities. Notwithstanding the
foregoing, in no event shall any Award be transferable by a Participant to a
third party for consideration.
_______________


1 An award granted subject to Article 9 of the Plan, as previously in effect,
shall continue to be subject to the terms and conditions of the Plan as in
effect at the time such award was granted.


14


 

--------------------------------------------------------------------------------




10.4    Beneficiaries. Notwithstanding Section 10.3 hereof, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
10.5    Stock Certificates; Book Entry Procedures.
(a)    Notwithstanding anything herein to the contrary, the Company, the TRS,
nor the Partnership shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock. In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements. The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.
(b)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).
10.6    Paperless Exercise. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
exercise of Awards, such as a system using an internet website or interactive
voice response, then the paperless exercise of Awards by a Participant may be
permitted through the use of such an automated system.
10.7    Deferrals. The Committee may also require or permit Participants to
elect to defer the issuance of shares or the settlement of Awards in cash under
such rules and procedures as it may establish under the Plan. The Committee may
also provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferral amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in shares.


15


 

--------------------------------------------------------------------------------




ARTICLE 11.

CHANGES IN CAPITAL STRUCTURE
11.1    Adjustments.
(a)    Other than in the event of an Equity Restructuring, in the event of any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation, spin-off, recapitalization or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock, the Committee
shall make such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (a) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1,
3.3, and 9.5(c) hereof); (b) the number and kind of shares that may be issued
with respect to any outstanding Awards under the Plan; (c) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (d) the
grant or exercise price per share for any outstanding Awards under the Plan.
(b)    Other than in the event of an Equity Restructuring, in the event of any
transaction or event described in Section 11.1(a) hereof or any unusual or
nonrecurring transactions or events affecting the Company, the Partnership, any
affiliate of the Company or the Partnership, or the financial statements of the
Company, the Partnership or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Committee in its sole and absolute
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 11.1(b) the Committee determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion;
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement; and


16


 

--------------------------------------------------------------------------------




(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(a) and 11.1(b):
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, will be
proportionately adjusted. The adjustments provided under this Section 11.1(c)(i)
shall be nondiscretionary and shall be final and binding on the affected
Participant and the Company.
(ii)    The Committee shall make such proportionate adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3 hereof).
11.2    Acceleration Upon a Change in Control if Awards Are To Be Terminated.
Upon, or in anticipation of, a Change in Control, the Committee may cause any
and all Awards outstanding hereunder to terminate at a specific time in the
future, including but not limited to the date of such Change in Control, and
shall give each Participant the right to exercise such Awards during a period of
time as the Committee, in its sole and absolute discretion, shall determine. In
the event that the terms of any agreement between the Company, the TRS, the
Partnership or any Subsidiary or affiliate and a Participant contains provisions
that conflict with and are more restrictive than the provisions of this Section
11.2, this Section 11.2 shall prevail and control and the more restrictive terms
of such agreement (and only such terms) shall be of no force or effect.
Notwithstanding Section 11.1 hereof, and except as may otherwise be provided in
any applicable Award Agreement or other written agreement entered into between
the Company and a Participant, if a Change in Control occurs and a Participant’s
Awards are not converted, assumed, or replaced by a successor entity and the
Awards are to be terminated in accordance with the preceding sentence, then
immediately prior to the Change in Control such Awards shall become fully
exercisable, and all forfeiture restrictions on such Awards shall lapse.
For purposes of this Section 11.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after the Change in Control, and/or is assumed and continued
by the surviving entity following such event (including, without limitation, an
entity that, as a result of such event, owns the Company or all or substantially
all of the Company’s assets directly or through one or more subsidiaries (a
“Parent”)), and confers the right to purchase or receive, as applicable and
subject to vesting and the other terms and conditions of the award, for each
share of Stock subject to the award immediately prior to the event, the
consideration (whether cash, shares, or other securities or property) received
in the event by the stockholders of the Company for each share of Stock sold or
exchanged in such event (or the consideration received by a majority of the
stockholders participating in such event if the stockholders were offered a
choice of consideration); provided, however, that if the consideration offered
for a share of Stock in the event is not solely the ordinary common stock of a
successor corporation or a Parent, the Committee may provide for the
consideration to be received upon exercise or payment of the award, for each
share subject to the award, to be solely ordinary common stock of the successor
corporation or a Parent equal in fair market value to the per share
consideration received by the stockholders participating in the event.
11.3    No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.


17


 

--------------------------------------------------------------------------------




ARTICLE 12.

ADMINISTRATION
12.1    Committee. Unless and until the Board delegates administration of the
Plan to a Committee as set forth below, the Plan shall be administered by the
full Board, and for such purposes the term “Committee” as used in the Plan shall
be deemed to refer to the Board. The Board, at its discretion (including to the
extent it deems it advisable to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act or any other applicable rule or regulation),
shall delegate administration of the Plan to a Committee. The Committee shall
consist solely of two or more members of the Board each of whom, in the judgment
of the Board, is an “independent director” under the rules of the New York Stock
Exchange (or other principal securities market on which shares of Stock are
traded). The governance of such Committee shall be subject to the charter of the
Committee as approved by the Board. Any action taken by the Committee shall be
valid and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 12.1 or otherwise provided in the charter
of the Committee. Notwithstanding the foregoing: (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to all Awards granted to Independent Directors and for
purposes of such Awards the term “Committee” as used in the Plan shall be deemed
to refer to the Board and (b) the Committee may delegate its authority hereunder
to the extent permitted by Section 12.5 hereof. In its sole discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan.
12.2    Support for the Committee. Each member of the Committee is entitled to,
in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company, the TRS, the
Partnership or any Subsidiary, the independent certified public accountants of
the Company, the TRS, or the Partnership, or any executive compensation
consultant or other professional retained by the Company, the TRS, or the
Partnership to assist in the administration of the Plan.
12.3    Authority of Committee. Subject to any specific designation in the Plan
including, without limitation, the no repricing provision in Section 14.1, the
Committee has the exclusive power, authority and discretion to:
(a)    Designate Participants to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Participant;
(c)    Determine the number of Awards to be granted and the number of shares of
Stock or Profits Interest Units to which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award (or determine that an Award will be fully vested and/or exercisable, as
the case may be, at grant), and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
(g)    Decide all other matters that must be determined in connection with an
Award;


18


 

--------------------------------------------------------------------------------




(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Award Agreement;
(j)    In the case of Awards to TRS Employees, TRS Consultants, Partnership
Employees or Partnership Consultants, determine the mechanics for the transfer
of rights under such Awards; and
(k)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Committee deems necessary or advisable to administer the
Plan.
12.4    Decisions Binding. The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all persons.
12.5    Delegation of Authority. To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board and/or one or more officers of the Company the authority to
grant or amend Awards or to take other actions authorized pursuant to this
Article 12; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant Awards to, or amend Awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, or (b) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder; provided,
further, that any delegation of administrative authority shall only be permitted
to the extent it is permissible under applicable law. Any delegation hereunder
shall be subject to the restrictions and limits that the Board or Committee
specifies at the time of such delegation, and the Board or the Committee may at
any time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee(s) appointed under this Section 12.5 shall serve in such
capacity at the pleasure of the Board and the Committee.
ARTICLE 13.

EFFECTIVE AND EXPIRATION DATE
13.1    Effective Date. The Plan is effective as of the date the Plan is
approved by the Company’s stockholders (the “Effective Date”). The Plan will be
deemed to be approved by the stockholders if it receives the affirmative vote of
a majority of votes cast at a meeting duly held in accordance with the
applicable provisions of the Company’s bylaws, provided that the total vote cast
on the proposal represents over 50% in interest of all securities entitled to
vote on the proposal.
13.2    Expiration Date. Unless earlier terminated by the Board, the Plan shall
terminate at the close of business on April 3, 2027, subject to any extension
approved by the Company’s stockholders. After the termination of the Plan either
upon such stated expiration date or its earlier termination by the Board, no
additional Awards may be granted pursuant to the Plan, but previously granted
Awards (and the authority of the Committee with respect thereto, including the
authority to amend such Awards) shall remain outstanding in accordance with the
terms and conditions of the Plan and the terms and conditions of the applicable
Award Agreement.
ARTICLE 14.

AMENDMENT, MODIFICATION, AND TERMINATION
14.1    Amendment, Modification, and Termination. Subject to Section 15.17
hereof, with the approval of the Board, at any time and from time to time, the
Committee may terminate, amend or modify the Plan; provided, however, that (a)
to the extent the Company deems it necessary or desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) stockholder approval shall be required for any amendment to
the Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11 hereof),


19


 

--------------------------------------------------------------------------------




(ii) permits the Committee to grant Options or SARs with an exercise price that
is below Fair Market Value on the date of grant, or (iii) permits the Committee
to extend the exercise period for an Option or SAR beyond ten years from the
date of grant. Subject to Section 14.2, the Committee may also amend an Award or
Awards previously granted. However, notwithstanding any provision in the Plan to
the contrary and except for an adjustment pursuant to Article 11 or a repricing
approved by the stockholders of the Company, in no case may the Committee (I)
amend an outstanding Option or SAR to reduce the per share exercise or base
price of the Award, (II) cancel, exchange or surrender an outstanding Option or
SAR in exchange for an Option or SAR with an exercise or base price that is less
than the exercise or base price of the original Award, or (III) cancel, exchange
or surrender an outstanding Option or SAR in exchange for cash or other Awards
for the purpose of repricing the Award.
14.2    Awards Previously Granted. Except with respect to amendments made
pursuant to Section 15.17 hereof, no termination, amendment, or modification of
the Plan or an Award shall adversely affect in any material way any Award
previously granted pursuant to the Plan without the prior written consent of the
Participant. Any amendment or other action that would constitute a repricing of
an Award is subject to the limitations set forth in Section 14.1.
ARTICLE 15.

GENERAL PROVISIONS
15.1    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and none of the Company,
the TRS, the Partnership, any Subsidiary or the Committee is obligated to treat
Eligible Individuals, Participants or any other persons uniformly.
15.2    No Stockholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.
15.3    Withholding. The Company, the TRS, the Partnership or any Subsidiary, as
applicable, shall have the authority and the right to deduct or withhold, or
require a Participant to remit to the Company, the TRS, the Partnership or any
Subsidiary, as applicable, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s employment tax obligations)
required by law to be withheld with respect to any taxable event concerning a
Participant arising as a result of the Plan. The Committee may in its discretion
and in satisfaction of the foregoing requirement require or allow a Participant
to elect to have the Company, the TRS, the Partnership or any Subsidiary, as
applicable, withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a fair market value on the date of
withholding equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan, the number of shares of Stock which may be withheld with
respect to the issuance, vesting, exercise or payment of any Award (or which may
be repurchased from the Participant of such Award within six months (or such
other period as may be determined by the Committee) after such shares of Stock
were acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall be limited to the number of shares which have a fair market value on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.
15.4    No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company, the
TRS, the Partnership or any Subsidiary to terminate any Participant’s employment
or services at any time, nor confer upon any Participant any right to continue
in the employ or service of the Company, the TRS, the Partnership or any
Subsidiary.
15.5    Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company, the TRS, the Partnership or any Subsidiary.


20


 

--------------------------------------------------------------------------------




15.6    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company, the TRS, and/or the Partnership from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by such
member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company, the TRS and the Partnership an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
bylaws, as a matter of law, or otherwise, or any power that the Company, the
TRS, and/or the Partnership may have to indemnify them or hold them harmless.
15.7    Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company, the TRS, the Partnership or any Subsidiary except to the
extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.
15.8    Expenses. The expenses of administering the Plan shall be borne by the
Company, the TRS, the Partnership and their Subsidiaries.
15.9    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
15.10    Fractional Shares. Unless otherwise expressly provided by the
Committee, no fractional shares of Stock shall be issued and the Committee shall
determine, in its discretion, whether cash shall be given in lieu of fractional
shares or whether such fractional shares shall be eliminated by rounding up or
down as appropriate.
15.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule if and to the extent necessary in order that the Participant not
have actual short-swing profits liability under Section 16(b) of the Exchange
Act, and, to the extent permitted by applicable law, the Plan and such Awards
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
15.12    Government and Other Regulations. The obligation of the Company, the
TRS and the Partnership to make payment of awards in Stock, Profits Interest
Units or otherwise shall be subject to all applicable laws, rules, and
regulations, and to such approvals by government agencies as may be required.
The Company shall be under no obligation to register pursuant to the Securities
Act, as amended, any of the shares of Stock or Profits Interest Units paid
pursuant to the Plan. If the shares or Profits Interest Units paid pursuant to
the Plan may in certain circumstances be exempt from registration pursuant to
the Securities Act, as amended, the Company, the TRS and the Partnership may
restrict the transfer of such shares or Profits Interest Units in such manner as
it deems advisable to ensure the availability of any such exemption.
15.13    Section 83(b) Election Prohibited. No Participant may make an election
under Section 83(b) of the Code with respect to any Award under the Plan without
the consent of the Company or the Partnership, which the Company or the
Partnership may grant or withhold in its sole discretion.
15.14    Grant of Awards to Certain Employees or Consultants. The Company, the
TRS, the Partnership or any Subsidiary may provide through the establishment of
a formal written policy or otherwise for the method by which shares of Stock or
other securities and/or payment therefor may be exchanged or contributed between
the Company and such other party, or may be returned to the Company upon any
forfeiture of Stock or other securities by the Participant, for the purpose of
ensuring that the relationship between the Company and the TRS, the Partnership
or such Subsidiary remains at arms-length.


21


 

--------------------------------------------------------------------------------




15.15    Restrictions on Awards. The Plan shall be interpreted and construed in
a manner consistent with the Company’s status as a REIT. No Award shall be
granted or awarded, and with respect to an Award already granted under the Plan,
such Award shall not be exercisable or payable:
(a)    To the extent that the grant, exercise or payment of such Award could
cause the Participant to be in violation of the Ownership Limit (as defined in
the Company’s Articles of Incorporation, as amended from time to time) or
Subparagraph E(2) of Article IV (or any successor provision thereto) of the
Company’s Articles of Incorporation, as amended from time to time; or
(b)    If, in the discretion of the Committee, the grant or exercise of such
Award could impair the Company’s status as a REIT.
15.16    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Maryland.
15.17    Section 409A. To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.






22


 